 Case 6:19-cr-00113-PGB-EJK Document 37 Filed 09/04/19 Page 1 of 2 PageID 188




                                  UNITED STATES DISTRICT
                                COURT MIDDLE DISTRICT OF
                                FLORIDA ORLANDO DIVISION

  UNITED STATES OF AMERICA


               v.                                      Case No.: 6:19-CR-113-ORL-40-TBS



  ERIC BALES,



         DEFENDANT’S SECOND UNOPPOSED MOTION TO CONTINUE SENTENCING

COMES NOW Defendant, ERIC BALES, by and through the undersigned counsel, and
respectfully moves this Court for an Order continuing Defendant’s sentencing and in support
thereof states as follows:

    1.    The Defendant is currently scheduled for Sentencing on August 14, 2019 at 2:30 p.m.

    2.    The Court appointed a CJA expert, Dr. Olander, to evaluate the Defendant for the

purposes of mitigation at Sentencing.

    3.    Dr. Olander has not yet been able to evaluate the Defendant, who is in the Seminole

County Jail.

    4. The undersigned conferred with Assistant United States Attorney, Brandon Bayliss,

who has no objection to a continuance.

    5. Counsel for the Defendant is requesting a sixty-day continuance.

    WHEREFORE, based on the foregoing, Defendant, ERIC BALES, respectfully requests that
the Court enter its Order granting a continuance in this matter.
                                        Certificate of Service
Case 6:19-cr-00113-PGB-EJK Document 37 Filed 09/04/19 Page 2 of 2 PageID 189




I hereby certify that a true and correct copy of the foregoing has been electronically filed with
the Clerk of Court (CM/ECF) on this 5th day of August 2019 by using the CM/ECF system,
which will send a notice of electronic filing to Assistant United States Attorney.


                                      /s/ Corey Cohen, Esq.
                                     Law Office of Corey Cohen P.A.
                                     Florida Bar No. 0657840
                                     605 E. Robinson St. Suite 330
                                     Orlando, Florida 32801
                                     corey@coreycohen.com
                                     Telephone: 407-246-0066
